Citation Nr: 0613320	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  90-44 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral varicose veins, currently rated as 30 percent 
disabling, exclusive of a temporary, total convalescent 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1964.  

When this matter was last before the Board of Veterans' 
Appeals (Board), in August 2003, it was remanded to the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in August 2005, and the case was returned to the Board for 
further appellate review.  

In February 2002 and June 2004, the veteran indicated that 
there are pending new claims of entitlement to service 
connection for a right foot and right ankle disability that 
he believes are secondary to his other service-connected 
disabilities.  These claims have not been addressed and are 
referred to the RO for such action as is deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's bilateral varicose veins are no more than 
moderately severe and manifested by subjective complaints of 
pain.  They are not manifested by edema or ulceration.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for the veteran's bilateral varicose veins are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.104 Diagnostic Code 7120 (1997, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the April 1990 rating 
decision; the statement of the case; the several supplemental 
statements of the case that have been issued; the June 1997 
Board decision that initially denied the veteran's appeal; 
the March 1999 Board remand that was issued after the Board's 
June 1997 decision was vacated and remanded by the Court; the 
February 2000 supplemental statement of the case; the March 
2001 rating decision, that increased the evaluation of the 
veteran's bilateral varicose veins from noncompensable to a 
30 percent disability rating; the June 2002 supplemental 
statement of the case; the August 2003 Board remand; and 
August 2003 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  In a letter from the RO dated 
in April 2004, the veteran was provided with additional 
notice regarding the evidence needed to succeed in his claim 
and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, because 
the VCAA had not been enacted, the notice provided to the 
veteran was given after the first AOJ adjudication of the 
claim.  Although this notice did not predate the initial AOJ 
adjudication, it was provided by the AOJ and the Board prior 
to the Board's current review of the decision denying the 
veteran's claim.  Moreover, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the April 2004 notice letter 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim in compliance with the directives set out in 38 C.F.R. 
§ 3.159(b)(1) (2005).  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a higher 
evaluation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
varicose veins pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the veteran was afforded several pertinent VA 
varicose veins examinations, including as recently as June 
2004 and June 2005 that resulted in very thorough reports 
reflecting a detailed picture of pathology associated with 
the veteran's service-connected disability.  There is no 
indication that an additional examination would provide 
additional pertinent information than is already of record.  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Historical Background

Historically, service medical records reveal that the veteran 
had varicose veins stripped in May and June 1963.  He was 
separated from service in June 1964.  

In June 1968, the veteran filed his initial claim for service 
connection.  In a September 1968, rating decision, service 
connection was established for bilateral varicose veins and 
rated as noncompensable.  Service connection was also granted 
for the impairment of a right saphenous nerve, characterized 
as the residuals of scission of a neuroma from the right 
saphenous nerve, and rated as 10 percent disabling.  

The noncompensable evaluation for the service-connected 
bilateral varicose veins was continued in an April 1976 
rating decision which was confirmed in a December 1977 Board 
decision.  

In June 1988, the veteran filed the current claim for an 
increased rating for varicose veins.  

The medical evidence of record shows that the veteran has a 
history of outpatient and inpatient treatment for varicose 
veins since the filing of the current claim.  He has also 
undergone several VA examinations of his varicose veins since 
that time.  

VA hospitalization records dated in November 1988 reflect 
that the veteran was admitted for removal of varicose veins 
in both legs.  The veteran was said to complain of pain and 
swelling in both legs with symptoms worse in the right leg.  
It was noted that the veteran had a previous surgical removal 
done 20 years prior in the Army.  The veteran underwent 
bilateral saphenous vein stripping on November 29, 1988, and 
was discharged the next day.  

In a June 2001 rating decision, the disability evaluation for 
bilateral veins was increased to 30 percent, effective the 
date of the veteran's claim for an increased rating, June 7, 
1988.  That decision was based upon a finding that the 
veteran's disability picture more nearly approximated the 
criteria for a 30 percent disability evaluation under 
Diagnostic Code 7120, that was in effect prior to a January 
1998 change in the law for the evaluation of varicose veins.  
In that same decision, an evaluation of 100 percent was 
assigned effective November 20, 1988 based on surgical or 
other treatment necessitating convalescence.  Following the 
period of convalescence, the evaluation of 30 percent was 
continued, effective from November 1, 1989.  

Analysis

The veteran generally contends that the symptoms associated 
with his service-connected bilateral varicose veins are more 
severe than the current rating indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the 
evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; Peyton v. Derwinski, 
1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The case for 
an increased rating herein, however, is not based upon the 
initial assignment of a rating disability, but upon a claim 
for an increased rating of an existing disorder.  
Nevertheless, the Board will consider all the objective 
evidence of record for the purpose of defining the overall 
level of disability resulting from the veteran's service-
connected bilateral varicose veins, including the 
identification of its most severe level of pathology.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the rating criteria for varicose veins 
changed during the pendency of this appeal.  See, 62 Fed.Reg. 
65,207 (December 11, 1997).  The Board will apply the rating 
criteria that are more favorable to the veteran from the 
effective date of the change, January 12, 1998.  See, 
VAOPGCPREC 7-03 (2003).

Prior to January 12, 1998, the rating criteria provided that 
a 30 percent rating was warranted for moderately severe 
bilateral varicose veins, involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation.  38 C.F.R. § 4.104, DC 7120 (1997).  A 
higher rating, of 50 percent, was not warranted unless the 
varicose veins were severe, involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation. Id.

Effective January 12, 1998, the rating criteria for varicose 
veins changed.  The new rating criteria provided that each 
leg was to be rated separately.  A 20 percent rating is 
assigned under the new criteria for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).  A 
higher rating, of 40 percent, is not warranted unless there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  Id.

Essentially, if the veteran is to be successful in his claim 
for a disability evaluation in excess of the currently 
assigned 30 percent rating, there must be shown either 
varicose veins that are severe, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration (for a 50 percent rating under the old rating 
criteria); or persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema (for a separate 20 percent rating for 
each extremity, under the new criteria).  

It is important to note in this analysis that in addition to 
the varicose veins at issue, the veteran has other 
disabilities of the lower extremities that are both service-
connected and non service-connected.  These include his 
service-connected post-operative right saphenous neuroma, and 
his non service-connected diabetes mellitus and diabetic 
neuropathy.  

Based upon a complete review of the extensive medical 
records, including the outpatient and hospitalization 
records, as well as the VA examination reports of the several 
examinations that were conducted expressly for the evaluation 
of the veteran's varicose veins, the Board first finds that 
under the old rating criteria, a disability rating in excess 
of the currently assigned 30 percent is not warranted.  

Significantly, the veteran's bilateral varicose veins have 
never been described on objective examination as severe.  To 
the contrary, when differentiated from the veteran's other 
service-connected and nonservice-connected lower extremity 
disabilities, their severity has been minimalized.  For 
example, upon VA examination in February 1995, the relevant 
diagnosis was "minimally symptomatic varicose veins, status 
post several vein stripping operations."  Further, while the 
veteran reported in a February 2002 VA examination that he 
had pain in his lower extremities in the mild to severe range 
that required him to lay down five to six times a day, the 
examiner noted that the veteran's pain appeared to be more 
typical of diabetic neuropathy than of varicose veins, 
"especially in light of the fact that the veteran's varicose 
veins were not that severe on examination."  Moreover, in 
June 2005, a VA examination of the veteran's veins and 
arteries was conducted for the evaluation of the veteran's 
service-connected varicose veins, including a differentiation 
of the manifestations attributable to the veteran's other 
disabilities from those attributable to his varicose veins.  
Following examination that resulted in a diagnosis of 
varicose veins of both extremities, the examiner concluded 
that the veteran's varicose veins were not the cause of his 
lower extremity pain, but was more likely secondary to 
peripheral neuropathy, secondary to diabetes.  

Secondly, the veteran's veins have generally been described 
as involving superficial varicosities above and below the 
knees, there has been minimal attention addressed in the 
medical record to involvement of the long saphenous veins.  
It is noted in that regard, however, that service connection 
is in effect for a post-operative saphenous neuroma, 
separately evaluated as 10 percent disabling.  The evaluation 
of that disability has been previously adjudicated and is not 
at issue herein.  

Finally, with respect to this analysis under the old rating 
criteria, with one notable exception, the objective evidence 
of record has not demonstrated marked distortion and 
sacculation, with edema and episodes of ulceration.  The 
singular interval in which edema was demonstrated was within 
that period between November 1988 and November 1989 when the 
veteran was awarded a temporary 100 percent convalescence 
rating following the November 1988 bilateral saphenous vein 
stripping.  Specifically, minimal edema was shown upon 
follow-up examinations in December 1988 and February 1989.  
However, no edema of any magnitude was demonstrated 
thereafter.  For example, upon VA examination in February 
1995, there were no skin changes consistent with chronic 
venous changes and no edema on either lower extremity.  Upon 
VA examination in June 2000, there was no evidence of 
peripheral edema, venous distension, or a thickening of the 
skin.  There was also no evidence of inflammation along the 
vein system, skin ulcerations, or discoloration in either 
extremity.  Upon VA examination in February 2002, there was 
no edema, and the skin was normal.  There was no swelling or 
skin changes associated with varicose veins.  Specifically, 
there was no ulcer, edema, stasis, pigmentation, or eczema.  
On VA examination in June 2004, it was noted there was no 
lower extremity edema and some pigment changes.  VA varicose 
veins examination in June 2005, there was found no 
thrombosis, edema, inflammation, tenderness to palpation, 
skin ulcers, or eczema.  Only slight pigment changes were 
noted.  

Thus, the Board finds that under the old rating criteria, a 
rating of no more than 30 percent for bilateral varicose 
veins is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  The veteran's varicose veins will now be evaluated 
under the new rating criteria for the purpose of determining 
whether a disability evaluation in excess of the 30 percent 
rating may be for application.  

As noted above, under the new rating criteria effective 
January 12, 1998 each leg is evaluated separately.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2005).  Thus, if the pathology 
associated with each of the veteran's lower extremities were 
to qualify for a disability rating of at least 20 percent, 
the combination of those rating would exceed the current 30 
percent rating assigned under the old criteria.  The 
20 percent rating for each extremity, under the new criteria, 
however, requires the showing of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  As noted in 
the analysis for the old criteria above, however, with the 
exception of the two instances in which edema was shown 
during the period in which the veteran was in receipt of the 
100 percent temporary disability rating based upon 
convalescence, the requisite pathology of edema was not shown 
on objective examination.  

By the same token the criteria of a higher rating, of 40 
percent, in either leg, are not met.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).  A 40 percent rating in either 
leg requires a showing of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  As noted above, there is no medical evidence of 
edema, much less persistent edema, on any of the examinations 
done.  There is equally little to no evidence of 
discoloration, eczema, or ulceration.  Id.  Thus, the veteran 
has attained the highest possible evaluation of 30 percent 
under the criteria in effect prior to January 12, 1998.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's bilateral 
varicose veins have caused marked industrial interference or 
result in frequent hospitalizations.  As noted above, the 
veteran has several other disabilities in addition to the 
service-connected varicose veins at issue herein.  These 
disabilities have been associated with the veteran's recent 
hospitalizations and inability to work.  Significantly, the 
VA examiner who conducted the February 2002 examination 
concluded that the veteran's service-connected varicose veins 
and postoperative right saphenous neuroma appear to be 
unlikely to be the reasons why the veteran in unemployable.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a rating higher than 30 percent.


ORDER

Entitlement to an increased disability evaluation for 
bilateral varicose veins, currently rated as 30 percent 
disabling, exclusive of a temporary, total convalescent 
rating, is denied.  




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


